TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00874-CV
                                     NO. 03-12-00415-CV



                          Bryan Berger and Lori Berger, Appellants

                                                v.

                                   Tony Flores, Jr., Appellee



            FROM THE COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
                       NOS. 2005-CV-0548 & 2010-CV-0445
              HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Bryan Berger and Lori Berger filed motions to consolidate their two appeals in

the above-referenced causes. In cause number 03-10-00874-CV, the Bergers appealed from the

trial court’s order granting summary judgment in favor of Tony Flores, Jr. on the Bergers’ claims,

which were severed from Flores’s counterclaim for attorney’s fees so that the Bergers might

perfect their appeal. In cause number 03-12-00415-CV, the Bergers appealed from the trial court’s

subsequent order in favor of Flores on his counterclaim.

               The Court grants the Bergers’ motions and consolidates their two appeals

in the above-referenced causes. The issues, records, and documents filed in cause number

03-10-00874-CV are consolidated into cause number 03-12-00415-CV. The consolidated appeal

shall proceed under cause number 03-12-00415-CV, and cause number 03-10-00874-CV is
dismissed. See Livingston v. Arrington, Nos. 03-11-00197-CV & 03-11-00266-CV, 2011 Tex. App.

LEXIS 4421, at *1 (Tex. App. —Austin June 10, 2011, no pet.) (mem. op) (addressing similar

consolidation and dismissal procedure). Briefing will proceed in accordance with the Texas Rules

of Appellate Procedure and the October 10, 2012 extension previously granted to the Bergers. The

parties are instructed to notify the Court of any further adjustment necessary to the briefing schedule.




                                                __________________________________________

                                                Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

03-10-00874-CV          Dismissed

03-12-00415-CV          Consolidated

Filed: September 28, 2012




                                                   2